Mitchell, J.
In County of Morrison v. St. Paul & N. P. Ry. Co., 42 Minn. 451, (44 N. W. Rep. 982,) we held that in certifying a “tax case” to this court, under the provisions of 1878 G. S. ch. 11, § 80, the trial court must state what point or points he certifies up for our opinion, and that except as to points thus certified up the judgment of the district court is final.' According to this test, the certificate in this case is entirely insufficient. Not only is it not stated what particular points are certified up, but it nowhere appears from the record that the point now urged was ever brought to the attention of the trial judge or considered by him. So far as appears, the only question submitted to or passed upon by him was' whether defendant’s property should have been listed and assessed for taxation in the city or in the town of Stillwater, and the correctness of his conclusion on that is conceded.
(Opinion published 52 N. W. Rep. 44.)
As we think our jurisdiction in such cases is limited to the determination of points properly certified up, we must decline to consider the question argued by counsel.
Judgment affirmed.